COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NOS. 02-17-00046-CR
                                  02-17-00047-CR


JOSHUA ERIC TOWNLEY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

         FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
               TRIAL COURT NO. CR16-0114, CR16-0115

                                    ------------

                                    ORDER

                                    ------------

      On March 9, 2017, we dismissed these appeals as moot because the trial

court timely granted appellant’s motion for new trial. See Tex. R. App. P. 21.9(b).

Unbeknownst to this court, before we dismissed these appeals, the trial court

signed amended orders denying appellant’s motion for new trial and rescinding

the original orders granting appellant’s motion for new trial. Therefore, these

appeals are not moot.
      Accordingly, on the court’s own motion, we withdraw our memorandum

opinion and judgment dated March 9, 2017, and reinstate these causes on the

court’s docket. See Tex. R. App. P. 19.1(a).

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      DATED March 16, 2017.

                                                 PER CURIAM




                                       2